Citation Nr: 1734749	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  17-19 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for loss of teeth for compensation purposes only. 

2.  Entitlement to a higher initial rating in excess of 30 percent for bilateral hearing loss.

3.  Entitlement to an earlier effective date, prior to March 30, 2015, for the grant of service connection for bilateral hearing loss.

4.   Entitlement to an earlier effective date, prior to March 30, 2015, for the grant of service connection for tinnitus.

5.  Whether new and material evidence has been received to reopen a claim for service connection for loss of teeth for treatment purposes only.




REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran had active service from December 1951 to December 1955.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for loss of teeth for compensation purposes only; a higher initial rating for bilateral hearing loss; and whether new and material evidence has been submitted to reopen service connection for loss of teeth for treatment purposes only are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran filed a claim for service connection for bilateral hearing loss on October 26, 2012, and the RO granted that claim in an August 2015 rating decision.  

2.  The Veteran filed a claim for service connection for tinnitus on October 26, 2012, and the RO granted that claim in an August 2015 rating decision.  


CONCLUSIONS OF LAW

1.  The criteria for an earlier effective date of October 26, 2012, but no earlier, for the grant of service connection for bilateral hearing loss have been met.  38  U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.156(c), 3.816(c) (2016).

2.  The criteria for an earlier effective date of October 26, 2012, but no earlier, for the grant of service connection for tinnitus have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.156(c), 3.816(c) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, the effective date for a grant of service connection and disability compensation is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).

The Veteran filed claims for service connection for bilateral hearing loss and tinnitus on October 26, 2012.  The RO denied those claims in a July 2013 rating decision and the Veteran appealed that decision to the Board.  Prior to the certification of those appeals to the Board, on March 30, 2015, the Veteran filed a VA Application for Disability Compensation and Related Compensation Benefits (VA Form 21-526EZ).  On that form, the Veteran wrote "already have filed for hearing loss ... am filing for dental service."  On April 29, 2015, the Veteran's representative filed a letter, stating that the Veteran was withdrawing all of his appeals.  In June 2015, the Veteran filed additional evidence regarding his claims for service connection for bilateral hearing loss and tinnitus.  In August 2015, having learned of the April 2015 letter submitted by his representative, the Veteran submitted a written statement, indicating that he never wished to withdraw his appeals.  In an August 2015 rating decision, the RO granted service connection for both tinnitus and bilateral hearing loss, effective March 30, 2015, the date of the filing of the VA Form 21-526EZ.

Under VA regulations, an appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or authorized representative.  38 C.F.R. § 20.204 (2016).  Under most circumstances, the April 29, 2015, letter, submitted by the Veteran's representative, would be considered an effective withdrawal of the Veteran's appeals.  In this instance, despite the filing of that letter, the RO proceeded to adjudicate and grant the Veteran's claims.  In their decision, the RO indicated that the grants of service connection were effective the date of the filing of the VA Form 21-526EZ.  However, the Veteran, on the VA Form 21-526EZ, did not state that he wished to file a claim for service connection for bilateral hearing loss, but, instead, indicated that he had already that already filed that particular claim.  

Moreover, on the form, the Veteran did not make any notation regarding his claim for service connection for tinnitus.  In filing the VA Form 21-526EZ, the Veteran was not filing a claim for bilateral hearing loss or tinnitus, and, therefore, the date of its filing cannot be used as the basis for the assignment of an effective date for a grant of service connection for either disability.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).  The record indicates that the Veteran filed his claims for service connection for bilateral hearing loss and tinnitus on October 26, 2012.  Although the Veteran's representative filed a letter, indicating that the Veteran wished to withdraw his appeals of those claims, the RO proceed to adjudicate and grant the claims.  Therefore, the Board finds that the April 29, 2015, letter essentially had no effect.  The Board finds that the proper effective date for the grants of service connection for bilateral hearing loss and tinnitus is October 26, 2012, the date of the filing of the Veteran's claims. 

The Board has considered whether the Veteran is entitled to an even earlier effective date for the grant of either claim.  However, as the Veteran did not file a claim for service connection within one year of his December 1955 discharge from service, the effective date for the grant of service connection must be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).  As the Veteran filed both claims after the disabilities arose during service, the effective date of the award of service connection for each disability must be the date of the filing of the claim.  The Board finds that the preponderance of the evidence is against the assignment of an earlier effective date than October 26, 2012, for the grant of service connection for either disability.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

An effective date of October 26, 2012, but no earlier, for the grant of service connection for bilateral hearing loss is granted.  

An effective date of October 26, 2012, but no earlier, for the grant of service connection for tinnitus is granted.  


REMAND

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court of Appeals for Veterans Claims clarified VA's duty to notify in the context of claims to reopen.  With respect to such claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  The letter must also inform the Veteran of the bases of the prior denial.

A claim of entitlement to service connection for loss of teeth raises both the issue of service connection for compensation purposes and service connection for treatment purposes.  Mays v. Brown, 5 Vet. App. 302 (1993).  However, in a June 1956 decision, VA denied a previous claim for service connection for loss of teeth for treatment purposes only.  After the Veteran filed the claim on appeal, the RO did not provide the Veteran with the relevant notice and information regarding how to reopen the previously denied claim.  The RO also did not provide the Veteran with any notice regarding the specific requirements involved in substantiating claims for service connection for loss of teeth for treatment purposes or compensation purposes.  A remand is necessary to provide the Veteran with the proper notice regarding his claims.

Regarding the issue of a higher initial rating for bilateral hearing loss, in a January 2016 VA audiology note, a VA examiner noted performing a VA audiological examination and creating an audiogram displaying the results.  The examiner reported comparing those results to those of June 2015 audiogram.  The examiner wrote in her note that the audiograms could be seen by "using audiogram display."  The record does not contain a copy of either the June 2015 or the January 2016 VA audiograms.   As the record does not contain copies of records relevant to the Veteran's appeal, a remand is necessary to obtain any outstanding treatment records.

Additionally, the Veteran claims that his hearing is worse than contemplated by the current 30 percent rating assigned for his bilateral hearing loss disability.  A remand is necessary to schedule a VA audiological examination.  

Accordingly, the issues of service connection for loss of teeth for compensation purposes only; a higher initial rating for bilateral hearing loss; and whether new and material evidence has been submitted to reopen service connection for loss of teeth for treatment purposes only are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with proper notice regarding the substantiation of his claim for service connection for loss of teeth for compensation purposes only and his application to reopen a previously denied claim of service connection for loss of teeth for treatment purposes only.  In the notice regarding the application to reopen the previously denied claim, specifically notify the Veteran of the evidence and information that is necessary to reopen his claim; notify him of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought; and explain the bases for the previous denial. 

2.  After obtaining any necessary releases, obtain and associate with the claims file any identified outstanding records of treatment regarding bilateral hearing loss and the claimed loss of teeth.  Associate all records or responses received with the record.  All efforts to obtain records should be fully documented.  At a minimum, obtain all outstanding VA treatment records, to include copies of VA hearing tests, such as the June 2015 and January 2016 hearing tests, including audiograms.  

3.  Schedule the Veteran for a VA audiology examination to ascertain the current severity of his bilateral hearing loss.  The examiner must review the claims file and should note that review in the report.  All tests and studies deemed necessary should be performed by the examiner, to include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  The examiner should discuss the functional impact caused by the Veteran's hearing loss on occupation and daily activities.  

4.  Then, after any other reasonably necessary development, readjudicate the issues of service connection for loss of teeth for compensation purposes only; a higher initial rating for bilateral hearing loss; and whether new and material evidence has been submitted to reopen service connection for loss of teeth for treatment purposes only.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


